NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                    Submitted April 19, 2011
                                     Decided May 19, 2011

                                             Before

                              WILLIAM J. BAUER, Circuit Judge

                              RICHARD A. POSNER, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

No. 11-1259

UNITED STATES OF AMERICA,                             Appeal from the United States District
                  Plaintiff-Appellee.                 Court for the Northern District
     v.                                               of Illinois, Eastern Division.

FRANKIE ALICEA,                                       No. 1:94-cr-00348-1
                      Defendant-Appellant.
                                                      Suzanne B. Conlon,
                                                        Judge.

                                           ORDER

   The District Court, after some false starts, followed the mandate of this court and clarified the

sentence. This is all that was requested and the order of the District Court is summarily affirmed.